Appellant was convicted in the District Court of Bexar County of receiving and concealing stolen property of the value of more than fifty dollars, and his punishment fixed at confinement in the penitentiary for a period of two years.
On the occasion alleged in the indictment the store of one Richbook was burglarized and goods amounting in value to about four thousand dollars were taken. Among said goods were large quantities of silks, silk shirts, etc. Thereafter appellant was found in possession of nineteen of said silk shirts, the market value of which, as testified to without contradiction, was $5 each.
It is urged that the facts in evidence are contrary to the averment in the indictment that the name of the person from whom appellant is charged to have received said stolen property, was unknown to the grand jury finding the indictment, and could not have been ascertained by the exercise of reasonable diligence. The testimony of Mr. Richbook is partially reproduced. He said: "I do not think the grand jury knew who it was that broke into my place. . . . I made diligent search and inquiry to ascertain who was the thief so the grand jury would know. Well they looked — they could not find a trace of the thief at all. . . . I had not found the thief up to the date the indictment was brought in. . . . I was trying every way I could to find out who robbed my store, for the information of the grand jury." The assistant district attorney who drew the indictment testified that at the direction of the grand jury he wrote the indictment and stated that the name of the thief was unknown to the grand jury and could not be ascertained after diligent inquiry; further that "we" had endeavored to locate the thief through the detective department and in every way "we" knew how, and it was impossible to find out the thief's name — the party who burglarized Richbook's store. . . . The sheriff's department were witnesses before the grand jury. Detective Ruhnke testified that he investigated the burglary of Richbook's store, and that he went before the grand jury and that he did not know the name of the boys who entered Richbook's store when he went before the grand jury. On cross-examination this witness *Page 607 
stated that one of the boys was arrested at Laredo but he did not remember his name. He had heard it at Laredo but could not now give it. Richbook being recalled, said that he went to Laredo and found one of the boys arrested there but he could not remember his name. While on the stand at this time Richbook testified that he did not know the name of any of the parties when he went before the grand jury, and then testified later that he was not a witness before the grand jury. It is not quite clear from the statement of facts whether Richbook understood when he was referring to the grand jury that he was not talking about the jury before whom the case was then being tried. We recognize the fact that every material allegation of the indictment must be supported by the proof, and that if the indictment alleges the name of the owner of the stolen property, or the thief from whom the receiver is alleged to have gotten same, as unknown, proof of that fact must be made. We do not believe the evidence in this case failed to show that the name of the party from whom appellant is alleged to have received the property, was unknown to the grand jury.
The detective named above while investigating the loss of Richbook's property was informed of the fact that certain trunks had been carried from appellant's place of business recently after the burglary, and went to see appellant for the purpose of finding out if he knew who these parties were and where they had gone. Appellant told him that the boys left there with trunks but he did not know who they were or where they had gone. The officer testified that he went to appellant's place with no intention of arresting him or charging him with any connection with Richbook's property. While at the store and after the conversation above mentioned, the officer observed some government property in said store, the presence of which aroused his suspicion, and he asked permission of appellant to search the premises. In this conversation appellant told the officer that he did not have any of the silk shirts or other property belonging to Mr. Richbook. The officer then told appellant that he was going to telephone for the issuance of a search warrant and that when it came he would search appellant's premises. Thereupon appellant admitted that he had bought some silk shirts from the boys in question. He later went with the officer and showed him where he had the nineteen silk shirts, which were identified by Mr. Richbook as his and as having been taken at the time of the burglary. We do not think any of the testimony relative to the transaction occurring between the officer and appellant on this occasion was inadmissible upon the ground that appellant was under arrest and unwarned. He was not in any sense under arrest until after the officer discovered the presence of the government property and became suspicious and demanded to know of appellant if he did not have some of Richbook's property. Statements thereafter made by appellant would in any event be admissible as found *Page 608 
to be true and leading up to the discovery of the stolen property.
We find no error presented by appellant's bill of exceptions No. 3 complaining of the refusal of his request for a peremptory instruction of not guilty. Bill of exceptions No. 4 complaining of the refusal of special charges Nos. 1 and 3 presents no error. We cannot apprehend the contents of special charge No. 3 seeking to present in some way an issue of misdemeanor theft. Reference to the charge of the court discloses that the court instructed the jury that if they did not believe beyond a reasonable doubt that appellant received and concealed property of the value of more than fifty dollars, they should find him not guilty of felony, and that if they believed that he had so received such property of less value than fifty dollars they might find him guilty of a misdemeanor. We find ourselves unable to agree with any of the contentions made by appellant and an affirmance is ordered.
Affirmed.
                          ON REHEARING.                         March 7, 1923.